DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 11/08/2019 has been entered. Claims 4 and 6 have been amended and Claims 8-12 have been newly added. Thus Claims 1-12 are currently pending and are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number RU2359951 (RU’951 hereinafter; cited in IDS 08/20/2020; translation attached herein).
 	Regarding Claims 1-3, 6 and 9-10, RU’951 teaches in Example 1 (page 3) a method for producing hexafluorobutadiene HFBD), the method comprising dechlorinating 1,2,3,3-tetrachlorohexafluorobutane (HFCB) in isopropyl alcohol solvent and in the presence of zinc. The product HFBD is evaporated by increasing the temperature gradually and that phlegm appears in the reflux condenser and is analyzed by GC which shows HFBD. RU’951 teaches in the same example that to return the solvent from the reaction mass after receiving HFBD, the residue is treated with 40 g of hydrochloric acid (known to a skilled artisan to comprise hydrogen chloride in water) to dissolve the residual zinc and the solvent is separated by distillation. RU’951 teaches on page 3 that the addition of hydrochloric acid and further dilution with water can also recover the zinc chloride that forms from the reaction in addition to recovering the solvent. Hence, post distillation of the solvent, zinc chloride solution necessarily remains in the aqueous phase.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent number RU2359951 (RU’951 hereinafter; cited in IDS 08/20/2020; translation attached herein) in view of Patent application publication number US2009/0216053A1 (US’053, cited in IDS 11/08/2019).
	Regarding Claims 1-3, 6 and 9-10, RU’951 teaches in Example 1 (page 3) a method for producing hexafluorobutadiene HFBD), the method comprising dechlorinating 1,2,3,4-tetrachlorohexafluorobutane (HFCB) in isopropyl alcohol solvent and in the presence of zinc. The product HFBD is evaporated by increasing the temperature gradually and that phlegm appears in the reflux condenser and is analyzed by GC. RU’951 teaches in the same example that to return the solvents from the reaction mass after receiving HFBD, the residue is treated with 40 g of hydrochloric acid (known to a skilled artisan to comprise hydrogen chloride in water) to dissolve the residual zinc and the solvent is separated by distillation. RU’951 teaches on page 3 that the addition of hydrochloric acid and further diluting with water can also recover the zinc chloride that forms from the reaction in addition to recovering the solvent. Hence, post distillation of the solvent, zinc chloride solution necessarily remains in the aqueous phase.

	Regarding Claims 4, 7, and 8, RU’951 fails to teach conducting a neutralization step of bringing the hexafluoro-1,3-butadiene separated from the reaction product produced in the reaction step into contact with an alkali, and a water removal step of removing water from hexafluoro-1,3-butadiene that has been brought into contact with the alkali in the neutralization step. This deficiency is cured by US’053.
	US’053 teaches the same process as of producing HFBD by eliminating halogens excluding fluorine ([0017]) such as dechlorinating 1,2,3,4-tetrachlorohexafluorobutane ([0021]). US’053 further teaches that the reaction mixture is 
	Accordingly, a skilled artisan would have been motivated to use the methods of US’053 in the method of RU’951 with a reasonable expectation of success in removing any hydrogen fluoride that would be formed as a by-product during the production of hexafluoro-1,3-butadiene.
	
Regarding Claim 5, US’053 further feeding the crude HFBD after dehydration to at least two distillation columns to obtain distillated containing essentially HFBD.
	Regarding Claims 11-12, the addition of hydrogen chloride together with water is addressed by the teachings of RU’951.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce hexafluoro-1,3-butadiene, the method comprising: a reaction step of reacting a halogenated butane represented by chemical formula, CF2X1-CFX2-CFX3-CF2X4 (X1, X2, X3, and X4 are each independently a halogen atom other than a fluorine atom) in an organic solvent in the presence of zinc to eliminate the halogen atoms, X1, X2, X3, and X4, other than the fluorine atoms to generate hexafluoro-1,3-butadiene, giving a reaction product containing the hexafluoro-1,3-butadiene; and an aftertreatment step of separating the hexafluoro-1,3-butadiene from the reaction product produced in the reaction step, then adding water to a reaction product residue after the separating, and removing the organic solvent, giving an aqueous solution of zinc halide and further conducting a neutralization step of bringing the hexafluoro-1,3-butadiene separated from the reaction product produced in the reaction step into contact with an alkali, and a water removal step of removing water from hexafluoro-1,3-butadiene that has been brought into contact with the alkali in the neutralization step in view of the combination of RU’951 and US’053.

Conclusion
	Claims 1-12 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622